Title: To Benjamin Franklin from [Theodore Forbes?] Leith, before 20 December 1773
From: Leith, Theodore Forbes
To: Franklin, Benjamin


For Lloyd’s Evening Post.
Manner of making the Parmesan Cheese, as observed by Dr. Leith, and by him communicated to B. Franklin, Esq.
The Parmesan Cheese is not made at present in the neighbourhood of Parma, but is solely the produce of the State of Milan, and especially of the country betwixt Placentia and Milan; that made near Lodi is the most esteemed. The following account is given from an observation of the whole process, as conducted at a considerable Farmer’s on the road to Lodi.
The milk of fourscore cows, which had been kept over night, was skimmed about four o’clock in the morning, and at the same time the cows were again milked, and at seven that milk also was skimmed; then the skimmed milk of both evening and morning were put together in a large copper vessel, wide at the mouth, gradually diminishing some way down, and towards the bottom it became a perfect cylinder, nearly of the diameter of the cheese they usually make. This vessel was suspended by an iron rod turning on an axis, by means of which it could be put upon, or removed from the fire at pleasure. The milk was then made blood warm, to fit it for the action of the runnet, and removing it from the fire, runnet was put to it in the common way. After waiting an hour, the coagulation was perfect, though the curd was tender, and they then broke it down by means of a stick, with a round board, of six inches in diameter fastened to the end of it; after which they broke it still more, by dividing any lumps that were formed, by a stick, through which a number of twigs were passed in different directions. The curd was then allowed to subside, and about a fifth part of the whey was taken off, and put by in a large pail; after which the vessel was again placed upon the fire, (which never was allowed to become very strong,) and kept there for an hour an[d a] half. During all this time, one of the people was constantly employed in stirring and breaking down the curd, as above described.
About half an hour after the vessel had been put upon the fire, a quantity of powdered saffron was put in without any rule but the putting as much as was sufficient to give the whey the tinge of a high-coloured Parmesan Cheese, the curd remaining for some time as white as before. They then heated the whey, so as to render it insufferable for one to retain the hand in it, by which they knew it was proper to turn the vessel from the fire. We observed, that during this process the curd underwent a considerable change; from being spongy, and not easily yielding to pressure, it now seemed to separate spontaneously from the whey, and yielded even to the slightest pressure; we also thought that the whey, in heating, acquired the peculiar smell of Parmesan Cheese. Upon the vessel being removed from the fire, and not stirred, the curd immediately separated very perfectly from the whey, and in less than half an hour they took off all the whey, unless a small pail-full, and it being still pretty hot, a quantity of the cold whey which was first removed, was poured on the curd, by which it was cooled so as to allow a person to raise it from the bottom of the vessel, where it lay already in the form of a cheese; another person then passed a coarse, loosely worked linen cloth under the curd, and brought it round on all sides; then one held the corners of the cloth, whilst another poured back nearly the whole of the whey, in order to facilitate the lifting the curd out of this huge vessel: This was immediately done, and the curd placed in a tub, along with a pail-full of whey, and after a quarter of an hour it was placed in the mould, which consisted of a single hoop of wood, without either top or bottom, and was only kept in its proper form by means of a cord, so fitted as that by it the size of the mould might be increased or diminished, to adapt it to the quantity of curd.
The ordinary size of the Cheese made there is from two to three feet in diameter, and six to eight inches in thickness. The Cheese was left in the mould, without any weight upon it, for a quarter of an hour, to allow the whey to run out of itself, after which they remove the cloth altogether, and a board of four or five inches in thickness was laid upon it, and some time after a stone, of little more than thirty pounds in weight, was placed above the wood; all this apparatus was removed the day following, and employed for the cheese of that day. The weight being taken off, the cheese was carried into the drying-house, a tolerably cool place, though not so airy as those in this country. The second day they sprinkle some bay salt over it, and it is managed afterwards in the common way, only that when near dry, it is painted over with a substance called Rosette, of a purplish colour.
The Cheese made at that Farm weigh from fourscore to one hundred and thirty pounds at the different seasons, as they commonly make all winter over; the pound consists of twenty-eight of their ounces. The Cheese are sold for eighty or ninety Milanese livres, a livre being equal to about sevenpence-halfpenny of our money.
Men were employed entirely to conduct the business of the Farm, and we saw them also make butter from the cream they had taken off the milk, but in a very slovenly manner. The only thing worth notice was, that at the time we were there, they put pieces of ice in with the cream, as the weather was exceedingly hot; for this purpose each Farmer has his ice-house; in winter they put in warm water in the place of it.
